330 S.W.3d 164 (2010)
STATE of Missouri, Respondent,
v.
Donald M. NESS, Appellant.
No. WD 71758.
Missouri Court of Appeals, Western District.
December 28, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Daniel Viets, Columbia, MO, for Appellant.
Casey Clevenger, Fulton, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JOSEPH M. ELLIS, J., and MICHAEL L. MIDYETT, Sp. J.

ORDER
PER CURIAM:
Mr. Donald Ness appeals a conviction for driving while under the influence of alcohol, section 577.010.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).